Citation Nr: 0414661	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to additional Dependency and Indemnity 
Compensation (DIC) benefits, pursuant to 38 U.S.C.A. § 
1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1944.  He died in May 1978.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In March 2003, the Board remanded this case for 
additional development.  Following the completion of 
evidentiary development, the RO issued a supplemental 
statement of the case in February 2004 and the case now 
returns to the Board for appellate review.  The appellant has 
not requested to reopen a finally-decided claim and therefore 
this appeal is not subject to a stay order and may be 
considered by the Board at this time.  See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II); Chairman's Memorandum 
No. 01-03-09 (April 8, 2003).  For good cause shown, namely 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).


FINDING OF FACT

At his death in May 1978, the veteran had been rated totally 
(100 percent) disabled based on individual unemployability 
due to service-connected disabilities from September 1971; he 
was not in receipt of, or entitled to receive, compensation 
for service-connected disability that was rated totally 
disabling for a period of eight or more years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for additional DIC, pursuant to 38 U.S.C.A. § 
1311(a)(2), have not been met.  38 U.S.C.A. §§ 1311(a)(2), 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.5(e), 3.400, 20.1106 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As will be further discussed herein below, this is a case 
where the law, rather than the facts in this case, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Therefore, based on these 
particular facts, the Board is satisfied that VA has complied 
with any notice and assistance duties and that, to the extent 
any deficiencies exist, the failure to correct such is 
nonprejudicial to the appellant.  

The Board emphasizes, in any case, that the appellant was 
notified in June 1999 and July 2000 letters that the veteran 
was not in receipt of a total disability rating for the 
requisite period of time so as to support her entitlement to 
enhanced DIC benefits.  Notably, the appellant's claim, and 
these initial letters, were sent prior to enactment of the 
VCAA or its implementing regulations.  Moreover, in the 
October 2001 rating decision and the May 2002 statement of 
the case, the RO advised the appellant that no clear and 
unmistakable error was shown in prior decisions assigning the 
effective date of the 100 percent compensation rating awarded 
to the veteran and that the veteran did not have the 
requisite total rating for an eight-year period.  The 
appellant responded that she had no further evidence to 
submit.  The Board recognizes, however, that the veteran's 
claims file has not been located.  The RO did attempt to 
locate such file or to otherwise obtain documentation related 
to claims and awards during the veteran's lifetime, to 
include pursuant to a Board remand in March 2003.  The RO 
also issued an April 2003 letter to the appellant, again 
informing her of the legal requirement that the veteran have 
been rated 100 percent disabled for at least eight years 
prior to his death.  In the April 2003 letter, the RO 
explained to the appellant that VA would make reasonable 
efforts to help her get evidence such as medical or Federal 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, to include a release form for VA to obtain any 
identified private records.  The RO also indicated that it 
was still the appellant's responsibility to support her claim 
with appropriate evidence.  The RO also advised the appellant 
that copies of VA medical treatment reports from Salt Lake 
City for April to May 1978 and a hospital report from Powell 
Hospital from 1957 to 1960 had been received and would be 
associated with the file.  The appellant was also informed 
that the RO would attempt to obtain VA medical treatment 
reports from Miles City, Montana, for 1969 to 1978, as well 
as the veteran's original claims file, and an earnings record 
from the Social Security Administration (SSA).  Thereafter, 
in an April 2003 letter, the appellant's representative 
stated that the appellant had no further evidence to submit 
and requested that the RO proceed with her claim. 

In February 2004, the appellant's claim was considered on the 
basis of all the evidence of record and a supplemental 
statement of the case was issued.  The supplemental statement 
of the case included a recitation of the procedural history 
of the appellant's claim, the actions taken by the RO, the 
evidence considered, and the reasons and bases for the denial 
of her claim.  At that time, the RO indicated that under Hix 
v. Gober, which the appellant has cited for support, that 
under 38 U.S.C.A. § 1311, evidence submitted following the 
veteran's death could be used to determine whether the 
veteran was "entitled to receive" compensation from VA 
during his lifetime for a service-connected disability that 
was rated totally disabling for a continuous period of at 
least eight years immediately preceding death.  Following the 
issuance of the February 2004 supplemental statement of the 
case, the appellant submitted a written statement advancing 
her appeal in April 2004, but did not indicate that she had 
further evidence to submit.  The appellant was afforded an 
additional opportunity to submit additional evidence and 
argument in support of her claim.  Specifically, the 
appellant was given an opportunity to request a personal 
hearing in connection with this appeal, but she did not 
choose to do so.  As such, the Board concludes that the 
appellant has been afforded appropriate notice under the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

To the extent required, VA has also made reasonable efforts 
to identify and obtain relevant records in support of the 
appellant's claim.  Subsequent to the veteran's death, VA 
associated records from Powell Hospital from February 1957, 
September 1959 to October 1959, March 1960, and April 1978 to 
May 1978, and from the Miles City VA Hospital for April 1969 
to April 1978 with the claims file.  It is unclear whether 
all of such records or were not were associated with the 
claims file and considered by the RO during the veteran's 
lifetime.  The Board also notes that the RO attempted to 
obtain the veteran's earnings record from SSA; in 
February 2004, SSA indicated that the veteran had reported 
earnings for 1968 through 1971, but actual dates of work were 
not available.  Again, it is unclear whether such information 
had been considered in connection with claims raised during 
the veteran's lifetime.  The Board also notes that RO 
attempted to find and obtain the veteran's original claims 
file from the National Archives and Records Administration 
(NARA) in Lee's Summit, Missouri.  However, NARA indicated in 
November 2003 correspondence that the veteran's claims file 
was not on file.  The appellant has been made aware of the 
lack of the original file, but, has not identified any 
additional evidence or argument in support of her claim.  
Under the facts of this case, therefore, " no further 
development of the appellant's claim for additional DIC 
benefits under 38 U.S.C.A. § 1311 is required under the VCAA 
or the implementing regulations.

II.  Entitlement to Additional DIC Benefits

The appellant is in receipt of DIC benefits and, in essence, 
contends that she is entitled to additional DIC benefits as 
the veteran was entitled to receive a total disability rating 
for eight or more years prior to his death from service-
connected causes in May 1978.  Specifically, the appellant 
claims that the veteran was unemployable from 1969 until his 
death.  

DIC is paid to a surviving spouse at a monthly rate specified 
by law.  38 U.S.C.A. § 1311(a)(1); 38 C.F.R. § 3.5(e).  This 
rate is to be increased by a specified amount if the veteran, 
at the time of death, was in receipt of or was entitled to 
receive (or, but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service-
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.   In determining the period of a veteran's 
disability for purposes of the preceding sentence, only 
periods in which the veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2); 38 
C.F.R. § 3.5(e).

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), 1318, and certain cases involving 
individuals whose VA benefits have been forfeited for treason 
or subversive activities, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1106 (2003).  Hence, in this case, the appellant's claim 
will be decided with regard to prior dispositions of the 
issues during the veteran's lifetime, since her claim has 
been filed under 38 U.S.C.A. § 1311(a)(2).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. §  311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22 (regulation 
implementing 38 U.S.C.A. § 1318).  Initially, the Federal 
Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1311, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by the amended VA regulations 
currently in effect.  The Federal Circuit upheld VA's 
position that the amendments were "interpretative" and did 
not make "new law".  As such, NOVA I may be read to permit 
adjudication of all claims for 1311 DIC under the current 
regulations without regard to past interpretations of the 
governing regulation and/or statute by the Court regardless 
of the date that the appellant's claim for 1311 DIC had been 
filed.  

The veteran died in May 1978 of a massive cerebral vascular 
accident due to, or as a consequence of, generalized 
arteriosclerosis, which he had for years.  It was also noted 
on the veteran's death certificate that other significant 
conditions included a recent myocardial infarction, 
hypertensive cardiovascular disease, and cirrhosis.  

At the time of his death, the veteran was in receipt of a 
total (100 percent) evaluation based on individual 
unemployability due to service-connected heart and liver 
disabilities, including hypertension and arteriosclerotic 
heart disease with renal complications, effective September 
9, 1971.  September 9, 1971, was the date that the veteran 
was admitted to the Miles City VA Hospital with hypertensive 
and arteriosclerotic heart disease, possible post-hepatitic 
cirrhosis, and gout, as shown by VA medical records contained 
in the claims file.  He was discharged from that period of 
hospitalization restricted to light activity.  It was noted, 
however, that the veteran should be able to work.  

Thus, the veteran was not receiving compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death and did not meet the statutory duration 
requirements for a total disability rating at the time of 
death.  38 U.S.C.A. § 1311(a)(2); 38 C.F.R. § 3.5(e).  

The only other way for the appellant to prevail on a claim 
for additional DIC benefits under 38 U.S.C.A. § 1311(a)(2) 
would be if she showed that the statutory requirements would 
have been met but for clear and unmistakable error (CUE) in a 
previous final decision.  Claims for revision or reversal on 
the basis of CUE must be raised with specificity; a CUE claim 
must specifically identify the rating decision in which the 
factual or legal error is alleged, what the factual or legal 
error is alleged to be, and how the outcome of that decision 
would have been different but for the CUE.  See 38 C.F.R. 
§ 3.105.  There has, however, been neither assertion nor 
demonstration of clear and unmistakable error in any decision 
wherein the RO assigned less than a total rating for the 
veteran's service-connected disabilities.  Notably, in a 
statement received in February 2000, the appellant indicates 
that the veteran did not apply for a total disability rating 
prior to 1971.  She instead cites to the fact that the 
veteran was discharged from service due to disability 
(spleen-related), that he received some level of disability 
throughout his lifetime, and then cites to multiple 
hospitalizations throughout the veteran's lifetime.  She does 
not identify any error of fact or law made by the RO in 
failing to assign a 100 percent rating based on 
unemployability prior to 1971.  Rather, she appears to be 
expressing her belief that, were the veteran to have filed 
and were he to have obtained medical support, he would have 
been shown to be unemployable.  

In the absence of a claim for revision based on clear and 
unmistakable error as well as a successful finding of such 
error in a prior decision, the Board is bound by the 
effective date established in the RO's decision granting the 
veteran a total rating based on unemployability.  Because the 
effective date, September 9, 1971, is less than eight years 
prior to the veteran's death, he was not in receipt of the 
100 percent rating for the requisite period for purposes of 
benefits under 38 U.S.C.A. § 1311.  

As noted above, the Board is bound by the new version of the 
governing regulation, which forecloses any argument of 
additional DIC based on a hypothetical entitlement, to 
include any argument based on citation to Hix or VAOPGCPREC 
9-2000.  To this extent, the claim must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board does acknowledge that the appellant asserts that 
the veteran was "hypothetically" entitled to receive a 
total disability rating for his service-connected disability 
for the eight-year period preceding his death, citing to Hix 
v. West, 12 Vet. App. 138 (1999), aff'd sub nom, Hix v. 
Gober, No 99-7094 (Fed. Cir. Sept. 20, 2000).  The Board 
emphasizes that, even if it were to consider the veteran's 
hypothetical entitlement, the ultimate determination would 
remain the same in this case in that the totality of the 
competent evidence of record does not support assignment of a 
total rating based on unemployability due to the veteran's 
service-connected disabilities prior to September 9, 1971.  

Specifically, the treatment reports from Powell Hospital from 
February 1957, September 1959 to October 1959, and March 
1960, reveal that in February 1957, the veteran was treated 
for a right inguinal hernia.  In September 1959, the veteran 
had surgery for a left variocele.  During his 
hospitalization, it was recorded that the veteran had 
essential hypertension.  In regard to the hypertension, it 
was noted that, upon admission, the veteran's blood pressure 
was 185/118 and at the office it was 160/98.  Examination 
revealed a thin, well-developed male in no acute distress.  
His heart was noted to have a regular sinus rhythm without 
murmurs and was not enlarged.  In March 1960, the veteran was 
admitted and treated for ptosis of the upper eyelids.  

An April 1969 treatment report from the Miles City VA 
Hospital reveals, in pertinent part, that the veteran was 
admitted for approximately two weeks with a diagnosis of 
essential hypertension.  He entered with a chief complaint 
that his left arm and left side of his face, along with his 
shoulder blade, went dead approximately one week prior to 
admission.  The veteran also indicated that he felt that his 
speech was somewhat impaired.  It was recorded that the 
veteran was under treatment for hypertension for several 
years and at the present time was receiving Aldomet and 
Rawwolfia.  Also noted was that the veteran received a 
medical discharge from service because of a ruptured spleen, 
which was reported as being markedly enlarged at the time of 
its removal.  Upon physical examination, the veteran's blood 
pressure was 174/98 and varied from 200/120 to 170/80.  
Examination of the heart revealed a high-pitched Grade I-II 
murmur with an accentuated second sound throughout.  
Laboratory studies were generally within normal limits.  An 
electrocardiogram showed a right bundle branch block and non-
specific ST&T wave changes.  During the course of his 
hospital stay, the veteran showed general improvement 
symptomatically. 

None of the above-cited records document any recommended 
limitations on the veteran or show that he was unable to work 
due to any individual disability or the combination of his 
service-connected disabilities.  In fact, SSA indicated that 
the veteran reported earnings for 1968 through 1971 and that 
the veteran's date of initial entitlement to SSA benefits was 
only in April 1972, notably after VA awarded him 100 percent 
benefits.  

Thus, the above evidence shows that the veteran was able to 
work, despite treatment in April 1969 for essential 
hypertension, until September 1971 and as such, would not 
hypothetically be entitled to a total rating based 
unemployability due to his service-connected disabilities for 
a continuous eight years prior to his death.  Nor is there 
any competent clinical evidence showing, or even suggesting, 
that any of the veteran's disabilities were totally disabling 
or so severe as to meet the criteria for a 100 percent rating 
under VA's Schedule for Rating Disabilities.  See 
38 U.S.C.A. § 1155 (West 2002).



The Board has herein above considered every reasonable basis 
for assignment of a 100 percent evaluation at such a date as 
to meet the eight-year requirement under 38 U.S.C.A. § 
1311(a)(2).  The Board is, however, constrained by the 
governing laws and regulations, which, in this case, provide 
no basis for relief.  Accordingly, as the veteran was not 
entitled to receive 100 percent disability for eight years 
prior to his death, the appellant is not entitled to 
additional DIC benefits under 38 U.S.C.A. § 1311.  


ORDER

Entitlement to additional DIC benefits, pursuant to 38 
U.S.C.A. § 1311(a)(2), is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



